Citation Nr: 1146545	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-38 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he began experiencing bilateral tinnitus during basic training and he has noticed some bilateral hearing loss since that time.  The Veteran stated that tinnitus began during service following unprotected noise exposure to significant artillery fire for the duration of basic training.  The Veteran stated that since discharge, he has experienced tinnitus and has noticed a decline in hearing ever since.  

The Veteran's service treatment records show no complaints, diagnosis, or treatment for hearing loss or tinnitus.  An audiogram prior to enlistment appears to show some suggestion of hearing loss in the right ear at 4000 Hz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  There was a reading of 25 at 4000 Hz on entrance and separation examination.  Hearing loss was not complained of or diagnosed during service.  On his separation examination, the Veteran denied having hearing loss or trouble with his ears.  

The Veteran's DD Form 214 indicates that his military occupational specialty was a clerk typist.  He did not receive any medals indicative of combat.  On his September 2007 claims form, the Veteran did not indicate a date of onset of the claimed disabilities.  The evidence of record indicates that he worked in factories and supermarkets prior to service and following discharge he worked in carpentry for a short period of time and in a ship yard for 1 year.   

Post-service private treatment records indicate that in March 1973, the Veteran was involved in a motor vehicle accident that resulted in a fracture of the right zygomatic arch with 3 mm. of inward displacement.  

In October 1988, a private treatment record notes complaints of a 2 week history of ringing in the ears which was diagnosed as tinnitus of unknown cause.  

In January 2007, following an audiological evaluation, Dr. P.S. Ambrus diagnosed mild to moderate sensorineural hearing loss from 3000 Hz. to 8000 Hz. with excellent speech discrimination in the left ear, and mild to severe steeply sloping sensorineural hearing loss from 2000 Hz. to 8000 Hz. with excellent speech discrimination in the right ear.  

In December 2007, the Veteran underwent an additional audiological evaluation with J. Arick, Au.D.  The Veteran reported significant noise exposure during basic training in 1972, however, subsequent noise exposure during service was denied.  The Veteran reported awareness of hearing loss for about 20 years and he experienced bilateral tinnitus since 1972.  Following audiological evaluation, the Veteran was diagnosed with bilateral high frequency sensorineural hearing loss, worse in the right, but with good speech discrimination bilaterally.  The audiologist opined that it is at least as likely as not that bilateral hearing loss and tinnitus are due to the Veteran's noise exposure during service.  

In June 2008, an additional audiological evaluation was performed and Dr. P.S. Ambrus, M.D., noted the Veteran's reported history of significant noise exposure during service with progressive trouble with tinnitus ever since.  The June 2008 audiogram revealed significant decreased high frequency bilateral hearing loss which Dr. Ambrus opined was almost certainly related to the Veteran's noise exposure during service.  In addition, the Veteran's cardiologist submitted a June 2008 statement indicating that he treated the Veteran for several years and he believed the Veteran's tinnitus began during military service.  

The Board notes that the aforementioned January and December 2007 and the June 2008 audiological evaluations indicate that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2011).  In addition, it appears that he may have been exposed to significant noise during basic training and he may have had hearing loss in the right ear prior to service.  

While Dr. Ambrus and J. Arick, Au.D., have both related the Veteran's bilateral hearing loss and tinnitus to his military service, and while the Veteran's cardiologist has related his tinnitus to noise exposure during service, there is no indication that the aforementioned opinions consider the Veteran's pre- and post-service noise exposure or whether the Veteran had preexisting right ear hearing loss prior to entering service.  Moreover, none of the aforementioned medical professionals have provided any supporting rationale for their opinions relating the Veteran's bilateral hearing loss and tinnitus to noise exposure during service.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight). 

Accordingly, the Veteran should be afforded a VA audiology examination to obtain an opinion as to whether the current hearing loss and tinnitus are related to the Veteran's service with reasons and bases supporting the conclusion.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim). 

In addition, the record indicates that the Veteran received benefits from the Social Security Administration (SSA) as early as February 1984 due to orthopedic and psychiatric disorders.  In this regard, the Board notes that VA treatment records dated in June 2008 indicate that the Veteran was employed at that time.  Nevertheless, SSA records have not been requested or associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Because there is evidence that the Veteran filed a claim for SSA benefits, it is necessary to attempt to obtain these records on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the Quincy Massachusetts Community Based Outpatient Clinic dated since June 2008 and obtain any outstanding VA treatment records from the VA Boston Healthcare System, to include VA treatment records from the Jamaica Plain and West Roxbury facilities.  

2.  Request from SSA a copy of its determination on the Veteran's claim for benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file and the Veteran should be notified of any negative response received.

3.  Following the development requested above, schedule the Veteran for a VA audiology examination to determine the nature and extent of any hearing loss and tinnitus, and to obtain an opinion as to whether such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that any current hearing loss in either ear and/or tinnitus arose during service or are otherwise related to any incident of service, including noise exposure therein.  The examiner should consider and discuss the Veteran's lay statements of record pertaining to the onset of his symptoms, the 1988 diagnosis of tinnitus of unknown cause, as well as the December 2007 and June 2008 opinions of J. Arick, Au.D. and Dr. Ambrus as they pertain to hearing loss and tinnitus and the June 2008 opinion of Dr. Gershengorn as it pertains to tinnitus.  If alternative causes for bilateral hearing loss and tinnitus are identified, they should be stated.  The examiner should also indicate whether a 1972 audiogram in the service treatment records indicates that the Veteran had preexisting hearing loss in the right ear, and if so, whether right ear hearing loss was permanently worsened beyond normal progress during service.  A rationale for all opinions expressed should be provided.

4.  Then readjudicate the claims on appeal.  If the claims remain denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


